La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El présente caso nos permite delimitar el alcance de la fianza prestada antes de la convicción para asegurar la comparecencia del imputado de delito cuando en la vista preliminar se determina la inexistencia de causa probable para acusar y el Fiscal no cita al imputado para que comparezca a la celebración de vista prelimi-nar en alzada.

Los hechos

El 8 de diciembre de 1988 se determinó causa probable para el arresto de la Sra. Isabel Félix Avilés por violación a las disposiciones de la Ley de Sustancias Controladas de Puerto Rico, resultante de unos hechos alegadamente ocurridos el 6 de diciem-*474bre de 1988. (1) El 8 de diciembre se le fijó a la acusada una fianza ascendente a la suma de tres mil dólares ($3,000). Dicha fianza fue prestada por la recurrente Compañía de Fianzas de Puerto Rico (en adelante Compañía de Fianzas), quien aseguró así la compa-recencia de la acusada al proceso seguido en su contra.
El 26 de enero de 1989 se celebró la vista preliminar a la cual compareció la señora Félix Avilés. En esa ocasión el tribunal determinó que no existía causa probable para presentar acusación contra la imputada. En dicha vista el Ministerio Público no anunció intención alguna de solicitar la celebración de vista preliminar en alzada, por lo que el tribunal de instancia no citó a la imputada para que compareciera a vista ulterior alguna.
Posteriormente, el Ministerio Público solicitó que se celebrara vista preliminar en alzada ante el Tribunal Superior. Para ello presentó Moción sobre Nueva Vista Preliminar de 2 de febrero de 1989. Ese mismo día solicitó que se citara a la imputada. (2) La citación expedida nunca fue diligenciada en la persona de la imputada. Se celebró la vista preliminar en alzada el 8 de marzo de 1989. La señora Félix Avilés no compareció y, debido a que no hubo constancia de que fuera citada, el tribunal ordenó al alguacil que investigara lo ocurrido con la citación. Al día siguiente el alguacil informó al tribunal que de la orden de citación surgía que la imputada se mudó del lugar donde vivía en el pueblo de Yauco.
Así las cosas, se pospuso la vista para el 31 .de marzo de 1989. Ese día se le informó al tribunal que la señora Félix Avilés se había trasladado a Vieques. En esa vista estuvo presente el Sr. Roberto Rosario Torres, apoderado de la Compañía de Fianzas, quien solicitó del tribunal que se le concediera tiempo para conseguir la dirección .de la acusada en Vieques. Se le concedió hasta el 25 de abril de 1989. En esa ocasión la imputada tampoco compareció, por lo que el tribunal procedió a determinar la existencia de causa probable en su contra por incomparecencia.
*475El acto de lectura de acusación se celebró el 29 de agosto de 1989. La señora Félix Avilés tampoco fue citada para esa ocasión, por lo que no compareció al mismo. Debido a esta incom-parecencia, instancia dictó orden contra la Compañía de Fianzas para que ésta mostrara causa por la cual no debía ser confiscada la fianza prestada. En la vista celebrada a esos efectos, la Compañía de Fianzas manifestó que no pudo localizar a la imputada debido a que ésta se mudó a Vieques y, posteriormente, abandonó la jurisdicción de Puerto Rico y se trasladó a Estados Unidos. Subsiguientemente, el 2 de febrero de 1990, la Compañía de Fianzas presentó una moción en la que argumentó que la fianza quedó sin efecto o fue cancelada al quedar la imputada en libertad luego de celebrada la vista preliminar original. Argumentó, además, que en los procedimientos posteriores, vista preliminar en alzada y lectura de acusación, el tribunal carecía de jurisdicción sobre la persona de la imputada debido a que ésta no fue citada.
Insatisfecho con las razones y argumentos expuestos por la Compañía de Fianzas, el tribunal dictó sentencia el 14 de agosto de 1990 mediante la cual confiscó la fianza prestada.
De dicha sentencia recurre ante nos la Compañía de Fianzas y alega, en síntesis, que erró el tribunal de instancia al ordenar la confiscación de la fianza y no acoger su reclamo de que la referida fianza quedó extinta al momento en que se determinó la inexis-tencia de causa probable contra la imputada y ésta fue puesta en libertad.
Acordamos revisar y ordenamos al Procurador General que mostrara causa por la cual no debíamos revocar la sentencia recurrida. El Procurador General compareció, por lo que estamos en posición de resolver y así lo hacemos sin ulteriores procedi-mientos.
*476H-( ) — I

Naturaleza y alcance de la fianza prestada antes de que recaiga convicción con relación al proceso de vista preliminar en alzada

A. La vista preliminar en alzada
Una vez se determina en la vista preliminar inicial que no existe causa probable para acusar, el magistrado que preside la vista viene obligado a exonerar a la persona imputada y a ordenar que sea puesta en libertad. Regla 23(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. “Esta exoneración no es de carácter final ya que ... la determinación de causa probable no se trata de una adjudicación de responsabilidad criminal.” O.E. Resumil de Sanfilippo, Derecho Procesal Penal, New Hampshire, Equity Publishing Co., 1990, T. 1, Cap. 15, Sec. 15.9, pág. 386. Véase, además, Pueblo v. Rodríguez Aponte, 116 D.PR. 653 (1985). La exoneración adjudicada en la vista preliminar inicial al determinarse que no existe causa probable no impide que el Estado pueda continuar el proceso contra el imputado. Pueblo v. Rodríguez Aponte, supra. Luego de la vista preliminar inicial, existen procedimientos subsiguientes que son parte integral de la acción penal seguida contra el imputado. Uno de estos procedimientos lo es, la vista preliminar en alzada. Pueblo v. Rivera Colón, 119 D.P.R. 315 (1987).
Cuando en la vista inicial se determina que no existe causa probable para acusar, por disposición expresa de la Regla 24(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el Fiscal puede acudir en alzada ante un magistrado de categoría superior. (3) Esta segunda vista preliminar, por ser independiente, separada y distinta a la vista inicial, no se considera una apelación. *477Pueblo v. Cruz Justiniano, 116 D.P.R. 28, 30 (1984). El derecho a juicio rápido aplica igualmente a esta etapa del proceso penal (Pueblo v. Opio Opio, 104 D.P.R. 165, 169-170 (1975)), por lo que hemos resuelto que la vista preliminar en alzada debe celebrarse dentro de un término de sesenta (60) días, contados a partir de la determinación de inexistencia de causa probable o de la determi-nación de causa probable por un delito inferior al imputado hecha en la vista inicial (Pueblo v. Vélez Castro, 105 D.P.R. 246 (1976)).
En Pueblo v. Rivera Colón, supra, pág. 325, resolvimos que “[s]i no se puede citar al acusado por haber éste cambiado su dirección sin informar al tribunal o a su abogado, y el tribunal entiende que hubo una debida diligencia para localizarlo y citarlo, entonces el término de sesenta (60) días para la segunda o subsiguientes vistas comenzará a computarse a partir de la fecha en que el acusado sea efectivamente citado”. El incumplimiento con este término por parte del Ministerio Fúblico traerá como consecuencia el archivo del caso que se siga contra el imputado.
Tomando en consideración que la determinación negativa de causa, probable en la vista preliminar inicial tiene el efecto, aunque no de carácter final, de exonerar y dejar en libertad al imputado de delito, es necesario que éste sea citado previa y adecuadamente para que en la vista en alzada el tribunal pueda adquirir jurisdicción sobre él. Esta citación a la vista preliminar en alzada es requisito indispensable del debido proceso de ley. Pueblo v. Méndez Pérez, 120 D.P.R. 137 (1987). La citación al imputado puede hacerla el tribunal de instancia en corte abierta si, luego de determinarse que no existe causa probable, el Ministerio Fúblico informa en ese momento que habrá de solicitar la celebración de una vista preliminar en alzada. Una vez citado de esta forma, el tribunal conservará su jurisdicción sobre la persona del imputado. En la citación que se haga en corte abierta, el *478tribunal advertirá al imputado de la intención del Fiscal de acudir en alzada, le indicará que debe asistir a dicha vista posterior y le informará, además, que si no comparece y su ausencia es injusti-ficada, la misma se entenderá como una aceptación a que la vista se celebre en su ausencia. (4) De no efectuarse esta citación, el tribunal no retendrá su jurisdicción sobre el imputado.
Cuando el Ministerio Público no informe en la vista inicial su intención de acudir a una vista en alzada y la solicite posteriormente, el Fiscal debe actuar con arreglo a lo dispuesto en las Reglas 24(c) y 235 de Procedimiento Criminal, 34 L.PR.A. Ap. II. (5) La vista en alzada no podrá celebrarse hasta que la citación correspondiente se haya diligenciado de forma adecuada. (6)
Debe quedar meridianamente claro que en caso de que el imputado haya sido notificado y citado en corte abierta por el tribunal que celebró la vista preliminar inicial y éste se ausente a la celebración de la vista preliminar en alzada, no significa que el juez que preside la misma tenga facultad para determinar la existencia de causa probable contra dicho imputado por su incomparecencia. En Pueblo v. Méndez Pérez, supra, expresamos inequívocamente que una vez el imputado ha sido advertido e informado por el tribunal de que debe asistir a la vista que ha de celebrarse en alzada, su incomparecencia no será impedimento sino que, por el contrario, “constituirá anuencia a que se celebre la vista en su ausencia”. (Enfasis suplido.) Pueblo v. Méndez Pérez, supra, pág. 143. Celebrar la vista en alzada en ausencia del *479imputado no es sinónimo de determinar la existencia de causa probable por su incomparecencia. Dicha insta debe celebrarse como si el imputado estuviese presente, de acuerdo con lo establecido por las Reglas de Procedimiento Criminal y por nuestra jurisprudencia. De otra parte, si como sucedió en el caso de autos, una vez se determinó inexistencia de causa, a la imputada no se le indicó en la vista preliminar inicial que se acudiría en alzada y no se le ha citado, el tribunal ni siquiera tendría jurisdicción para celebrar la vista preliminar en alzada en su ausencia.
B. La fianza prestada antes de que recaiga convicción
En lo pertinente a la controversia de autos, las Reglas 218 y 219 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, disponen lo siguiente:

REGLA 218. FIANZA Y CONDICIONES, CUANDO SE REQUIERAN; CRITERIOS DE FIJACION; REVISION DE CUANTIA, O CONDICIONES; EN GENERAL

(a) Derecho afianza; quién la admitirá; imposición de condi-ciones. Toda persona arrestada por cualquier delito tendrá derecho a quedar en libertad bajo fianza o bajo las condiciones impuestas de conformidad con el inciso (c) de esta regla, hasta tanto fuere convicta. La fianza, cuando se requiera, podrá ser admitida por cualquier magistrado, quien podrá imponer condiciones en lugar de, o en adición a aquélla. (Enfasis suplido.)

REGLA 219. FIANZA; CONDICIONES; REQUISITOS

(a) Antes de la convicción. Las condiciones impuestas y la fianza .prestada en cualquier momento antes de la convicción garantiza-rán la comparecencia del acusado ante el magistrado o el tribunal correspondiente y su sumisión a todas las órdenes, citaciones y procedimientos de los mismos, incluyendo el pronunciamiento y la ejecución de la sentencia, así como la comparecencia del acusado a la vista preliminar en los casos apropiados, y que en su defecto los fiadores pagarán al Estado Libre Asociado de Puerto Rico determinada cantidad de dinero. (Énfasis suplido.)
*480El contrato de fianza, como el establecido en el caso de autos, es un acuerdo entre el fiador y el Estado mediante el cual el primero se compromete a garantizar la presencia del imputado de delito ante el tribunal que celebra el proceso en su contra. De no cumplir su compromiso, el fiador viene obligado a pagar al Estado la cantidad consignada como fianza. Este contrato es formalizado a tenor con las disposiciones de las Reglas de Procedimiento Criminal referentes a la fianza. (7) Cuando la Compañía de Fianzas presentó su contrato ante el juez en el tribunal de instancia para la aceptación del mismo, se comprometió a mantener vigente dicha fianza de forma ininterrumpida a través de la duración de todo el proceso penal.
La Regla 227 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, rige el procedimiento a seguir en caso de ser necesario confiscar la fianza prestada. Dicha regla fue enmendada recientemente por la Ley Núm. 55 de 1 de julio de 1988. En su Exposición de Motivos, el legislador plasmó la naturaleza y propósito del contrato de fianza, así como la responsabilidad que asume el fiador ante el Estado. Eñ este sentido, nos señaló lo siguiente:
La función de la fianza es garantizar al Estado la comparecencia del acusado en el proceso judicial. . . .
Admitida la fianza, el fiador se obliga a garantizar la presencia del acusado en el proceso judicial que se sigue en su contra hasta que recaiga una sentencia. La incomparecencia del acusado a una de las etapas del proceso judicial es un quebrantamiento del compromiso hecho con el tribunal por lo que, en ausencia de una justificación razonable, debe ser confiscada la fianza en favor del Estado Libre Asociado de Puerto Rico.
El estado tiene la responsabilidad de mantener la custodia de aquellos que son acusados de transgredir la ley. Sin embargo, ha consentido que el fiador le sustituya cuando éste así lo solicita. Por lo que el incumplimiento del fiado es el incumplimiento de[l] custodio quien debe responder con la garantía ofrecida. (Énfasis suplido.) 1988 Leyes de Puerto Rico 280-281.
*481Las disposiciones de ley antes citadas no establecen limitaciones a la vigencia de la fianza prestada. Por el contrario, indican que la misma estará en vigor desde que se admita por cualquier magistrado y cubrirá todo el proceso judicial hasta que el mismo culmine con el pronunciamiento y ejecución de la sentencia. Pueblo v. Negrón Vázquez, 109 D.RR. 265 (1979). Del contrato de fianza suscrito en este caso en particular tampoco surge limitación alguna. Dicho contrato, en lo pertinente, establece que:
... la FIADORA, por la presente responde de que el susodicho acusado comparecerá a contestar al citado cargo ante cualquier tribunal en que se estuviere sustanciando y de que en todo tiempo estará pronto a acatar las órdenes y providencias del Tribunal, y que comparecerá a la vista preliminar en los casos apropiados, y si fuere declarado culpable, de que comparecerá al pronunciamiento de la sentencia y se someterá a la misma. . . . Apéndice, Exhibit II, pág. 8.
h — I I — H

Aplicación del derecho antes expuesto a los hechos del caso de autos

De lo anterior se colige que el propósito de la imposición de fianza antes de la convicción a un imputado de delito es, de acuerdo con lo establecido en las Reglas de Procedimiento Criminal aplicables, garantizar que, una vez citado adecuadamente, éste comparezca a las diversas etapas del proceso iniciado en su contra.
La fianza así prestada habrá de cobijar al imputado de delito durante todo el proceso penal y hasta que resulte convicto, se pronuncie y ejecute la sentencia en su contra o hasta que el Estado, por motivos procesales o de otra índole, esté impedido de continuar el proceso contra éste. La vista preliminar, *482en los casos que procede celebrarse, (8) es una etapa más de ese proceso penal seguido contra el imputado. Igual consideración tiene la vista preliminar celebrada en alzada, procedimiento previamente discutido.
Resolvemos, pues, que la fianza prestada y admitida antes de que recaiga convicción cubre todo el proceso judicial celebrado contra el imputado, incluso el proceso de vista preliminar en alzada, y subsiste hasta que se celebre el pronunciamiento y la ejecución de la sentencia. El hecho de que la determinación de no causa en la vista preliminar inicial conlleve la exoneración y liberación del imputado, no implica que la fianza se extinga en ese preciso instante. Sencillamente el proceso penal no ha culminado y, luego de seguirse el procedimiento establecido, el imputado puede estar sujeto a cumplir las órdenes del tribunal. La fianza prestada se mantendrá vigente para asegurar la presencia del imputado una vez el Ministerio Público decida continuar el procedimiento penal en su contra y proceda a citarlo. Ello así en virtud del compromiso establecido entre el fiador y el tribunal, regido por lo dispuesto en las Reglas de Procedimiento Criminal.
No obstante lo anterior, en el caso de autos procede revocar la sentencia confiscatoria dictada por el tribunal de instancia contra la Compañía de Fianzas. La confiscación de la fianza obedeció al hecho de la incomparecencia de la imputada al acto de lectura de acusación en su contra así como a la vista preliminar en alzada. El tribunal de instancia responsabilizó a la Compañía de Fianzas por dicha incomparecencia. Sin embargo, la *483imputada no había sido debidamente notificada de la celebración de los mismos. Según lo dispuesto por nuestra jurisprudencia y por las Reglas de Procedimiento Criminal, el tribunal de instancia carecía de jurisdicción sobre la persona de la imputada Isabel Félix Avilés. Pueblo u Méndez Pérez, supra. Estaba impedido, pues, de celebrar estos procedimientos contra la imputada. (9) Ambos se celebraron en su ausencia. Por lo tanto, no procedía ordenar la confiscación de la fianza. La imputada no ha violado orden alguna del tribunal. Una vez se determinó en la vista preliminar inicial que no existía causa probable en su contra, ésta fue exonerada y puesta en libertad. A pesar de que existía la posibilidad de que tuviese que asistir a una vista preliminar en alzada, su incomparecencia es atribuible únicamente al hecho de que no se le notificó adecuadamente de la celebración de la misma. Una vez exonerada en la vista preliminar inicial, mientras no sea debidamente notificada, la imputada no viene obligada a compa-recer a procedimiento ulterior alguno ni la fiadora viene obligada a gestionar su comparecencia. Pueblo v. Rivera Colón, supra.
La fianza, prestada para asegurar la comparecencia de la imputada cuando ésta ha sido debidamente citada, subsiste con todo vigor hasta que se pronuncie y ejecute la sentencia en su contra (Pueblo v. Negrón Vázquez, supra), hasta que sea absuelta en los méritos o hasta que el Estado, por motivos procesales o de otra índole, esté impedido de continuar el proceso contra la *484imputada. La admisión de la fianza no releva al Estado de su deber de notificarle adecuadamente a la imputada de la celebra-ción de la vista preliminar en alzada.
IV
Por todo lo antes expuesto, se expide el recurso de revisión solicitado y se dicta sentencia mediante la cual se revoca la sentencia recurrida emitida por el Tribunal Superior, Sala de Ponce, el lí de agosto de 1990.
El Juez Asociado Señor Rebollo López emitió opinión concu-rrente. El Juez Asociado Señor Negrón García concurre sin opinión escrita.

(1) Además de los cargos presentados contra la señora Félix Avilés, el Ministerio Público presentó cargos idénticos contra los Sres. Pablo Roura Torres, Luis M. Díaz Figueroa y Jaime Pagan.


(2) Solicitó igualmente que se citara a los demás imputados en el caso.


(3) La Regla 24(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone lo siguiente:

“REGLA U- PROCEDIMIENTOS POSTERIORES

“(e) Efectos de la determinación de no haber causa probable. Si luego de la vista preliminar, en los casos en que corresponda celebrar la misma, el magistrado hiciere una determinación de que no existe causa probable, el fiscal no podrá presentar acusación *477alguna. En tal caso o cuando la determinación fuere la de que existe causa por un delito inferior al imputado, el fiscal podrá someter el asunto de nuevo con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia.”


(4) Si el imputado es citado en conformidad con lo antes expuesto, debido a que ha sido apercibido de que el Fiscal tiene la intención de continuar los procedimientos ulteriores en su contra, podría justificarse que se le imponga la obligación de informar al tribunal sobre cualquier cambio en su dirección. Pueblo v. Méndez Pérez, 120 D.ER. 137 (1987).


(5) La Regla 235 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece el trámite a seguir para expedir citaciones a imputados o testigos con el fin de que comparezcan ante el Fiscal o ante el tribunal para la celebración de cualquier procedimiento pendiente de vista o para el acto del juicio.


(6) Para una exposición más detallada con relación a lo antes discutido, véase Pueblo v. Méndez Pérez, supra.


(7) Véase 34 L.P.R.A. Ap. II, Rs. 218-228. Para los casos de fianza en apelación, véase 34 L.P.R.A. Ap. II, R. 198.


(8) A estos efectos véase lo dispuesto en la Regla 23 de Procedimiento Criminal, 34 L.P.RA. Ap. II, según enmendada. La reciente Ley Núm. 26 de 8 de diciembre de 1990 enmendó nuevamente el inciso (a) de la Regla 23, supra, a los fines de garantizar a todo imputado de delito grave la celebración de una vista preliminar.
Se deja así sin efecto la enmienda introducida por la Ley Núm: 29 de 19 de junio de 1987, que tuvo el propósito de limitar la celebración de la vista preliminar a tres (3) situaciones en particular: (a) cuando el magistrado que determinó causa probable para arrestar no examinó a ningún testigo con conocimiento personal de los hechos; (6) cuando el imputado no estuvo presente en la determinación inicial de causa probable, o (c) cuando el imputado estuvo presente en la determinación inicial de causa probable pero no estuvo acompañado de abogado.


(9) La solicitud de vista preliminar en alzada fue hecha dentro del término establecido de sesenta (60) días. Pueblo v. Rivera Colón, 119 D.P.R. 315 (1987). Sin embargo, la señora Félix Avilés no fue informada, apercibida ni notificada de la solicitud para celebrar dicha vista. Reglas 24(c) y 235 de Procedimiento Criminal, supra. La imputada no estaba obligada a mantener al tribunal informado sobre cambios en su dirección. Pueblo v. Méndez Pérez, supra, pág. 143. El tribunal de instancia no podía, ante estas circunstancias, celebrar la vista en alzada.
Debido a que la vista preliminar en alzada fue solicitada oportunamente, el diligenciamiento negativo de la citación a la imputada tendrá el efecto de interrumpir el término de sesenta (60) días para celebrar la misma, únicamente si el Fiscal demuestra que existe justa causa para no haber diligenciado la citación o que la demora es imputable a la acusada o fue consentida por ésta. Pueblo v. Rivera Colón, supra, pág. 325; Pueblo v. Méndez Pérez, supra, pág. 144. De no poderse probar lo antes señalado, transcurrido el término de sesenta (60) días para celebrar la vista preliminar en alzada, carecerá el tribunal de jurisdicción, por lo que la vista no podrá celebrarse. Pueblo v. Méndez Pérez, supra, pág. 144.